DETAILED ACTION
	This action is in response to the applicant’s reply field on July 27, 2022. Claims 1-37 are pending and addressed below. 

Response to Amendment
In response to applicant’s arguments with respect to claim 1 and amendments to claims 12-13, 16 and 22 to further improve clarity of the claims, the rejections of claims 1-37 under 35 USC 112(b) have been withdrawn.
Claims 12-13, 16 and 22 have been amended. Claims 1-37 are pending and addressed below.

Response to Arguments
Applicant's arguments filed July 27, 2022 have been fully considered but they are not persuasive. 
Regarding claims 1, 24, 25, and 34-37, the applicant has traversed the rejection of Strickland, US 2010/0163224 (hereinafter Strickland) in view of Hallundbaek et al., US 2014/0152298 (hereinafter Hallundbaek) as one of ordinary skill in the art would not combine Hallundbaek with Strickland as Hallundbaek is through to “teach away” from Strickland’s preferred embodiment, specifically “the depth determination device is physically connected with the surface via at most a fluidic material” and “the electronically determined location of the depth determination device within the well is available at said surface only upon retrieval” as recited in paragraph [0006] of Strickland.
 In response, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments (MPEP 2123).
A reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant. The degree of teaching away will of course depend on the particular facts; in general, a reference will teach away if it suggests that the line of development flowing from the reference's disclosure is unlikely to be productive of the result sought by the applicant." In re Gurley, 31 USPQ2d 1130.
When considering the combination of Hallundbaek with Strickland, the mere fact that Hallundbaek may not be an autonomous tool does not constitute “teaching away”.  Additionally, an autonomous tool is merely a device capable of operating without direct human control. This does not preclude all human control only that it can function without said control. Cleary, the tool of Hallundbaek can be considered an autonomous tool as it can function without direct human control when positioning a downhole tool (abstract, par [0083]). Further, both Strickland and Hallundbaek include positioning the tools that use magnetic anomaly sensors that are clearly from the same field on endeavor. For these reasons, the combination of Hallundbaek with Strickland does “teach away” or preclude one of ordinary skill from combining the reference. Cleary, Strickland as modified by Hallundbaek meets all the limations of claims 1, 24, 25, and 34-37 as indicated in the rejection below.
Regarding claims 2 and 15, the applicant has argued that the rejection of Strickland and Hallundbaek further in view of Kuckes, US 4,502,010 (hereinafter Kuckes) further “teaches away” as Kuckes is not an autonomous tool. However the combination of Kuckes with Strickland and Hallundbaek was not relied upon to meet limitations of the autonomous tool but the instead the limitations of the electromagnetic coils disposed within the first magnetic anomaly sensor.  As Strickland and Kuckes both disclose magnetic anomaly sensors, they are from the same field of endeavor and the modification of Strickland and Hallundbaek with Kuckes would not “teach away” even if Kuckes were not an autonomous tool.
A reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant. The degree of teaching away will of course depend on the particular facts; in general, a reference will teach away if it suggests that the line of development flowing from the reference's disclosure is unlikely to be productive of the result sought by the applicant." In re Gurley, 31 USPQ2d 1130.
Regarding claims 3-4 and 16-17, the applicant has argued that Strickland as modified by Hallundbaek and further in view of Kuckes, US 2012/0013339 (hereinafter Kuckes-2012) further “teaches away” as Kuckes is not an autonomous tool. However the combination of Kuckes with Strickland and Hallundbaek was not relied upon to meet limitations of the autonomous tool but the instead the limitations of the first magnetic anomaly sensor.  As Strickland and Kuckes both disclose magnetic anomaly sensors they are from the same field of endeavor and the modification of Strickland and Hallundbaek with Kuckes would not “teach away” even if Kuckes-2012 is not an autonomous tool.
A reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant. The degree of teaching away will of course depend on the particular facts; in general, a reference will teach away if it suggests that the line of development flowing from the reference's disclosure is unlikely to be productive of the result sought by the applicant." In re Gurley, 31 USPQ2d 1130.
Regarding claims 5-11, 14, and 18-22, the applicant has argued that Strickland as modified by Hallundbaek and Kuckes-2012 and further in view of Mouget et al., US 2009/0195244 (hereinafter Mouget) further “teaches away” as Mouget is not an autonomous tool. However the combination of Mouget with Strickland, Hallundbaek, and Kuckes-2012 was not relied upon to meet limitations of the autonomous tool but the instead the limitations of the first magnetic anomaly sensor.  As Strickland, Hallundbaek, Kuckes-2012, and Mouget all disclose magnetic anomaly sensors they are from the same field of endeavor and the modification of Strickland, Hallundbaek, Kuckes-2012 with Mouget would not “teach away” even if Mouget were not an autonomous tool.
A reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant. The degree of teaching away will of course depend on the particular facts; in general, a reference will teach away if it suggests that the line of development flowing from the reference's disclosure is unlikely to be productive of the result sought by the applicant." In re Gurley, 31 USPQ2d 1130.
Regarding claims 12-13 and 26-27, the applicant has argued that Strickland as modified by Hallundbaek and further in view of Mouget et al., US 2009/0195244 (hereinafter Mouget) further “teaches away” as Mouget is not an autonomous tool. However the combination of Mouget with Strickland and Hallundbaek, was not relied upon to meet limitations of the autonomous tool but the instead the limitations of the first magnetic anomaly sensor.  As Strickland, Hallundbaek, and Mouget all disclose magnetic anomaly sensors they are from the same field of endeavor and the modification of Strickland, Hallundbaek, Kuckes-2012 with Mouget would not “teach away” even if Mouget were not an autonomous tool.
A reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant. The degree of teaching away will of course depend on the particular facts; in general, a reference will teach away if it suggests that the line of development flowing from the reference's disclosure is unlikely to be productive of the result sought by the applicant." In re Gurley, 31 USPQ2d 1130.
Regarding claim 23, the applicant has argued that Strickland as modified by Hallundbaek and further in view of Wilkinson et al., US 2014/0375468 (hereinafter Wilkinson) further “teaches away” as Wilkinson is not an autonomous tool and “teaches away” from Strickland’s preferred embodiment, specifically “the depth determination device is physically connected with the surface via at most a fluidic material” and “the electronically determined location of the depth determination device within the well is available at said surface only upon retrieval” as recited in paragraph [0006] of Strickland.  However the combination of Wilkinson with Strickland and Hallundbaek, was not relied upon to meet limitations of the autonomous tool but the instead the limitations of the processor.  As Strickland, Hallundbaek, and Wilkinson all disclose processors used with downhole equipment they are from the same field of endeavor and the modification of Strickland and Hallundbaek, with Wilkinson would not “teach away” even if Wilkson claims capturing data during a drilling operation.
A reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant. The degree of teaching away will of course depend on the particular facts; in general, a reference will teach away if it suggests that the line of development flowing from the reference's disclosure is unlikely to be productive of the result sought by the applicant." In re Gurley, 31 USPQ2d 1130.
Regarding claims 28-33, the applicant has argued that Strickland as modified by Hallundbaek and further in view of Moody-Stuart et al., US 2013/0118805 (hereinafter Moody-Stuart) further “teaches away” as Hallundbaek is not an autonomous tool. However, as previously discussed with respect to claims 1, 24, 25, and 34-37 this does not constitute “teaching away”. Further, Moody-Stuart was not relied upon to meet limitations of the autonomous tool but the instead the limitations of a material of the housing.  As all cited references include housings made of various materials they are from the same field of endeavor and the modification of Strickland and Hallundbaek with Moody-Stuart would not “teach away” even if the housing material is used on a different type of tool.
A reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant. The degree of teaching away will of course depend on the particular facts; in general, a reference will teach away if it suggests that the line of development flowing from the reference's disclosure is unlikely to be productive of the result sought by the applicant." In re Gurley, 31 USPQ2d 1130.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 24, 25, and 34-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strickland, US 2010/0163224 (hereinafter Strickland) in view of Hallundbaek et al., US 2014/0152298 (hereinafter Hallundbaek).
Claim 1: Strickland discloses an apparatus for use downhole (apparatus for use downhole, see abstract) comprising: 
a first end (upper end of well plug 148 and module attachment 112), a distal end (lower end near core plug 180), an axis (longitudinal axis shown through tool in Fig 5), and a packer (seal portion 174); 
an autonomous tool (housing 102) with a first end (upper end of housing 102 at attachment portion 116), a second end (lower end of housing 102 at attachment portion 112), located coaxial with the axis (see Fig 5), wherein the second end of the autonomous tool (102) is coupled to the first end of the plugging tool (148) (at attachment 112), the autonomous tool further comprising: 
a first magnetic anomaly sensor (multiple location sensors 134 shown in Fig 5) located within the housing; 
a second magnetic anomaly sensor (multiple location sensors 134 shown in Fig 5, location sensors 134 are inductive proximity sensors, which measure, a distance from the location sensors 134 to a magnetically sympathetic object is located, par [0039]) located with the housing; and 
a processor (processor 130) located within the housing, operatively connected to the first magnetic anomaly sensor and the second magnetic anomaly sensor (location sensing system 132, including location sensors 134, communicates with the processor 130, par [0038]) wherein the processor (130) compares data from the first magnetic anomaly sensor and the second magnetic anomaly sensor (multiple location sensors 134) to determine the velocity of the autonomous tool (loading a casing map into a memory 146 of the location sensing system 132, the processor 130 can determine the relative position and velocity of the housing 102 as it passes through the casing 104) and then calculating the distance the autonomous tool has traveled downhole using the calculated velocity (par [0041]).
Strickland fails to disclose the apparatus comprising: a top housing with a first end, a second end, located coaxial with the axis; a bottom housing with a first end located proximate to the second end of the top housing, and a second end, wherein the bottom housing is coaxial with the axis, the first magnetic anomaly sensor located within the first housing, the second magnetic anomaly sensor located with the second housing; and a processor located within the top housing, operatively connected to the first magnetic anomaly sensor and the second magnetic anomaly sensor, wherein the processor compares data from the first magnetic anomaly sensor and the second magnetic anomaly sensor to determine the velocity of the autonomous tool and then calculating the distance the autonomous tool has traveled downhole using the calculated velocity.  
Hallundbaek discloses an autonomous tool (positioning tool 1 with detecting unit 2) for determining the position in a casing downhole (see abstract). The autonomous tool further comprising: 
a top housing (upper portion of detecting unit 2 and housing of positioning tool 1) with a first end (upper/top end of detecting unit 2), a second end (located in the middle portion of detecting unit  2), an axis (longitudinal axis through position tool 1) (see Fig 2) ; 
a bottom housing (lower portion of detecting unit 2 and housing of positioning tool 1, see Fig 2) with a first end (located in the middle portion of detection unit 2), located proximate to the second end of the top housing (upper portion of detecting unit 2 and lower portion of detecting unit 2 are connected), and a second end (lower/bottom end of detection unit 2), wherein the bottom housing is coaxial with the axis (longitudinal axis through position tool 1) (see Fig 1, 2, 6); 
a first magnetic anomaly sensor (sensor 5 detects the direction of the magnetic field lines with the tool moves, sensors detect small variation in the casing 3, par [0064]) located within the first housing (sensor 5 is located in upper portion of detection unit 2, see Fig 2); 
a second magnetic anomaly sensor (sensor 6 detects the direction of the magnetic field lines with the tool moves, sensors detect small variation in the casing 3, par [0064]) located with the second housing (sensor 6 is located in upper portion of detection unit 2, see Fig 2); and 
using data from the first magnetic anomaly sensor (5) and the second magnetic anomaly sensor (6) to determine the velocity of the autonomous tool (sensors 5, 6, measure the same changes with a difference in time between the measurements due to the distance between sensors 5, 6, velocity can be calculated, par [0065]-[0067]) and then calculating the distance the autonomous tool has traveled downhole using the calculated velocity (continuous calculation of the velocity of the position tool 1 allows calculation of the distance travelled since the previous calculation, adding these estimated distance allows the distance from the top of the well at a specific time to be calculated, par [0051], [0066]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the apparatus of Strickland with the apparatus as disclosed by Hallundbaek, as the need to for an autonomous tool for positioning a packer would have led one skilled in the art to choose an appropriate autonomous tool, such as the positioning tool as disclosed by Hallundbaek. Therefore, choosing the appropriate autonomous tool disclosed by Hallundbaek would merely be a simple substitution of one known element for another would obtain the predictable result of positioning a downhole tool such as a packer in an exact location, including positioning between two collars along the length of a casing (Hallundbaek, abstract, par [0006]) id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc.. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). Further, both the autonomous tools of Strickland and Hallundbaek disclose positioning the tools using magnetic anomaly sensors (Strickland, abstract, Hallundbaek, abstract).
Strickland, and modified by Hallundbaek, discloses all the limitations of the claims, except for the processor being located within the top housing.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the location of the processor to be located within the top housing, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  
Claim 24: Strickland, as modified by Hallundbaek, discloses the processor includes a plurality of processors (Hallundbaek, utilizing computer 264 and programming nose cone 266 to perform diagnostics on the electronics of the depth determination, par [0069], flow chart 300 that depicts process steps of a method for preparing a depth determination device (102) for use by a downhole tool delivery system 100, par [0070]-[0073]).
Claim 25: Strickland, as modified by Hallundbaek, discloses the processor computes the velocity by comparing measurements taken from the first magnetic anomaly sensor (sensor 5) and the second magnetic anomaly sensor (sensor 6) (Hallundbaek, sensors 5, 6, measure the same changes with a difference in time between the measurements due to the distance between sensors 5, 6, velocity can be calculated, par [0065]-[0067]).
Claim 34: Strickland, as modified by Hallundbaek, discloses the processor calculates the distance traveled by the tool by integrating the calculated velocity with respect to time (Hallundbaek, period between the time where the first and the second sensor pass the same positions is named ΔT, and since the distance2 between the first and the second sensors 5, 6 is known, it is possible to calculate the velocity of the positioning tool 1 means of equation Vestimate = d2/                                
                                    Δ
                                
                            T, par [0056]-[0057]).
Claim 35: Strickland, as modified by Hallundbaek, discloses the processor calculates the distance traveled by the tool using summation of the calculated velocity with respect to time (Hallundbaek, number of past collars and the distance from the last collar indicate the actual position of the tool since the distance between collars is known, par [0058]).
Claim 36: Strickland, as modified by Hallundbaek, discloses the processor calculates the distance traveled by the tool by averaging the calculated velocity over a plurality of measurements and multiplying by time (Hallundbaek, estimate of the velocity is based on a number of measurements, and by continuously calculating the velocity of the tool 1, it is possible to calculate the distance travelled, par [0056]-[0057]).
Claim 37: Strickland, as modified by Hallundbaek, discloses the processor calculates the distance traveled by the tool using a piecewise summation with respect to time (Hallundbaek, number of past collars and the distance from the last collar indicate the actual position of the tool since the distance between collars is known, par [0058]).

Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strickland and Hallundbaek as applied to claim 1, and further in view of Kuckes, US 4,502,010 (hereinafter Kuckes).
Claim 2: Strickland, and modified by Hallundbaek, are silent as to a plurality of electromagnetic coils disposed within the first magnetic anomaly sensor.  
Kuckes discloses a method of well logging using magnetic anomaly sensors (sensor units 58, 60). The sensors include a plurality of electromagnetic coils. The magnetometer components may be constructed using coils surrounding U-shaped cores (see Fig 5).A plurality of sensors coils may be would around legs 144, 146 or prewound and slipped onto legs 144, 146, the coil being formed of many turns of fine wire (Fig 5, col 9, 15-31).
It would have been obvious to one of ordinary skill in art, before the effective filing date of the invention, to modify the first magnetic anomaly sensor of Strickland modified by Hallundbaek with the sensor including the plurality of electromagnetic coils as disclosed by Kuckes, as the need for a magnetic anomaly sensor would have led one skilled in the art to choose an appropriate sensor, such as the sensors including a plurality of sensor coils as disclosed by Kuckes. Therefore, choosing the appropriate sensor disclosed by Kuckes would merely be a simple substitution of one known element for another would obtain the predictable result of providing a highly sensitive downhole magnetometer for detecting filed perturbations (Kuckes, col 1, ln 14-19), id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). 
Claim 15: Strickland, and modified by Hallundbaek, are silent as to a plurality of electromagnetic coils disposed within the second magnetic anomaly sensor.  
Kuckes discloses a method of well logging using magnetic anomaly sensors (sensor units 58, 60). The sensors include a plurality of electromagnetic coils. The magnetometer components may be constructed using coils surrounding U-shaped cores (see Fig 5).A plurality of sensors coils may be would around legs 144, 146 or pre-wound and slipped onto legs 144, 146, the coil being formed of many turns of fine wire (Fig 5, col 9, 15-31).
It would have been obvious to one of ordinary skill in art, before the effective filing date of the invention, to modify the first magnetic anomaly sensor of Strickland modified by Hallundbaek with the sensor including the plurality of electromagnetic coils as disclosed by Kuckes, as the need for a magnetic anomaly sensor would have led one skilled in the art to choose an appropriate sensor, such as the sensors including a plurality of sensor coils as disclosed by Kuckes. Therefore, choosing the appropriate sensor disclosed by Kuckes would merely be a simple substitution of one known element for another would obtain the predictable result of providing a highly sensitive downhole magnetometer for detecting filed perturbations (Kuckes, col 1, ln 14-19), id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc.. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). 

Claims 3-4 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strickland and Hallundbaek as applied to claim 1, and further in view of Kuckes, US 2012/0013339 (hereinafter Kuckes-2012).
Claim 3: Strickland, as modified by Hallundbaek, are silent as to a first electromagnetic coil disposed within the first magnetic anomaly sensor adapted to generate an electromagnetic field.  
Kuckes 2012 discloses a nonmagnetic sub (84) including an auxiliary electromagnetic field source (230), including coils 232, 234, incorporated as part of a receiver package (94) at 252 (Fig 13, par [0054], [0073]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the first magnetic anomaly sensor to include coils 232, 234, and field source 230 as disclosed by Kuckes 2012, as this modification would have provided an electromagnetic source located downhole, eliminating the need for a separate electromagnetic source (Kuckes-2012, par [0024]).
Claim 4: Strickland, Hallundbaek and Kuckes-2012 discloses a second electromagnetic coil disposed within the first magnetic anomaly sensor adapted to generate an electromagnetic field (Kuckes, auxiliary electromagnetic field source 230, including coils 232, 234, incorporated as part of a receiver package 94 at 252, Fig 13, par [0054], [0073]).
Claim 16: Strickland, as modified by Hallundbaek, are silent as to a seventh electromagnetic coil disposed within the first magnetic anomaly sensor adapted to generate an electromagnetic field.  
Kuckes 2012 discloses a nonmagnetic sub (84) including an auxiliary electromagnetic field source (230), including coils 232, 234, incorporated as part of a receiver package (94) at 252 (Fig 13, par [0054], [0073]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the second magnetic anomaly sensor to include coils 232, 234, and field source 230 as disclosed by Kuckes-2012, as this modification would have provided an electromagnetic source located downhole, eliminating the need for a separate electromagnetic source (Kuckes-2012, par [0024]).
Claim 17: Strickland, Hallundbaek and Kuckes-2012 discloses an eight electromagnetic coil disposed within the second magnetic anomaly sensor adapted to generate an electromagnetic field (Kuckes, auxiliary electromagnetic field source 230, including coils 232, 234, incorporated as part of a receiver package 94 at 252, Fig 13, par [0054], [0073]).

Claims 5-11, 14, and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strickland, Hallundbaek, and Kuckes-2012 as applied to claim 4, and further in view of Mouget et al., US 2009/0195244 (hereinafter Mouget).
Claim 5: Strickland, Hallundbaek, and Kuckes-2012 do not specifically disclose a third electromagnetic coil disposed within the first magnetic anomaly sensor adapted to detect an electromagnetic field.  
Mouget discloses an electromagnetic imaging method and device for measuring physical parameters of a pipe in a wellbore (Fig 1, par [0001], [0004]). The device includes a third electromagnetic coils disposed within a first magnetic anomaly sensor adapted to detect an electromagnetic field (electromagnetic imaging device includes a plurality of transmitter coils and a plurality pad receiver coils PRX1, PRX2, PRX3,...and PRX18, par [0052]-[0053], [0088], [0115]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the first magnetic anomaly sensor of Strickland, Hallundbaek, Kuckes-2012 with a third electromagnetic coil as disclosed by Mouget, as this would allow determining position and other information with higher accuracy then a lesser number of electromagnetic coils (Mouget, par [0057]).
Claim 6: Strickland, Hallundbaek, Kuckes-2012, Mouget discloses a fourth electromagnetic coil disposed within the first magnetic anomaly sensor adapted to detect an electromagnetic field (Mouget, electromagnetic imaging device includes a plurality of transmitter coils and a plurality pad receiver coils PRX1, PRX2, PRX3,...and PRX18, par [0052]-[0053], [0088], [0115]).
Claim 7: Strickland, Hallundbaek, Kuckes-2012, Mouget disclose a fifth electromagnetic coil disposed within the first magnetic anomaly sensor adapted to detect an electromagnetic field (Mouget, electromagnetic imaging device includes a plurality of transmitter coils and a plurality pad receiver coils PRX1, PRX2, PRX3,...and PRX18, par [0052]-[0053], [0088], [0115]).
Claim 8: Strickland, Hallundbaek, Kuckes-2012, Mouget disclose a sixth electromagnetic coil disposed within the first magnetic anomaly sensor adapted to detect an electromagnetic field (Mouget, electromagnetic imaging device includes a plurality of transmitter coils and a plurality pad receiver coils PRX1, PRX2, PRX3,...and PRX18, par [0052]-[0053], [0088], [0115]).
Claim 9: Strickland, Hallundbaek, Kuckes-2012, Mouget discloses a first sub (Strickland, perforation device 114, shown in Fig 1 coupled to the first end of the top housing (Strickland, perforation device 114 is shown attached to the upper portion of depth determination device 112 via threaded connection at attachment portion 125, see Fig 1, par [0036]-[0037]).
Claim 10: Strickland, Hallundbaek, Kuckes-2012, Mouget a second sub coupled to the second end of the top housing and coupled to the first end of the bottom housing (Strickland, well plug deployment device is connected to housing 102 which includes the lower end of housing 102, see Fig 5, as such it can be considered to be coupled to the first end of the bottom housing via the lower end of the bottom housing).
Claim 11: Strickland, Hallundbaek, Kuckes-2012, and Mouget are silent as to a third sub coupled to the second end of the bottom housing. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the system of Strickland, Hallundbaek, Kuckes-2012, and Mouget to include a third sub coupled to the second end of the bottom housing, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Further, one of ordinary skill in the art would understand that multiple subs are often connected together in downhole tools.
Claim 14: Strickland, Hallundbaek, Kuckes-2012, and Mouget disclose a cylindrical core located coaxial with the axis and passing through the first, second, third, fourth, fifth, and sixth electromagnets (Mouget, central mandrel can be a conductor or a plain cylindrical pipe or other supporting material,  par [0103], [0109]).
Claim 18: Strickland, Hallundbaek, Kuckes-2012, and Mouget do not specifically disclose a ninth electromagnetic coil disposed within the second magnetic anomaly sensor adapted to detect an electromagnetic field.  
Mouget discloses an electromagnetic imaging method and device for measuring physical parameters of a pipe in a wellbore (Fig 1, par [0001], [0004]). The device includes a third electromagnetic coils disposed within a first magnetic anomaly sensor adapted to detect an electromagnetic field (electromagnetic imaging device includes a plurality of transmitter coils and a plurality pad receiver coils PRX1, PRX2, PRX3,...and PRX18, par [0052]-[0053], [0088], [0115]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the first magnetic anomaly sensor of Strickland, Hallundbaek, Kuckes-2012 with a ninth electromagnetic coil as disclosed by Mouget, as this would allow determining position and other information with higher accuracy then a lesser number of electromagnetic coils (Mouget, par [0057]).
Claim 19: Strickland, Hallundbaek, Kuckes-2012, Mouget discloses a tenth electromagnetic coil disposed within the second magnetic anomaly sensor adapted to detect an electromagnetic field (Mouget, electromagnetic imaging device includes a plurality of transmitter coils and a plurality pad receiver coils PRX1, PRX2, PRX3,...and PRX18, par [0052]-[0053], [0088], [0115]).
Claim 20: Strickland, Hallundbaek, Kuckes-2012, Mouget disclose an eleventh electromagnetic coil disposed within the second magnetic anomaly sensor adapted to detect an electromagnetic field (Mouget, electromagnetic imaging device includes a plurality of transmitter coils and a plurality pad receiver coils PRX1, PRX2, PRX3,...and PRX18, par [0052]-[0053], [0088], [0115]).
Claim 21: Strickland, Hallundbaek, Kuckes-2012, Mouget disclose a twelfth electromagnetic coil disposed within the second magnetic anomaly sensor adapted to detect an electromagnetic field (Mouget, electromagnetic imaging device includes a plurality of transmitter coils and a plurality pad receiver coils PRX1, PRX2, PRX3,...and PRX18, par [0052]-[0053], [0088], [0115]).
Claim 22: Strickland, Hallundbaek, and Mouget disclose a cylindrical core located coaxial with the axis and passing through the first, second, third, fourth, fifth, and sixth electromagnets (Mouget, central mandrel can be a conductor or a plain cylindrical pipe or other supporting material,  par [0103], [0109]).

Claims 12-13 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strickland and Hallundbaek as applied to claim 1, and further in view of Mouget.
Claim 12: Strickland, and modified by Hallundbaek, are silent further comprising the first centralizer having a hollow cylindrical shape.  
Mouget discloses an electromagnetic imaging method and device .The device includes a first centralizer surrounding a portion of the device.  The electromagnetic devices are positioned on an arm of the centralizer which is deployable against a wellbore wall (Fig 2-3, par [0052], [0085]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the system of Strickland and Hallundbaek, to include a first centralizer as disclosed by Mouget as this modification would have allowed for the pope as well as the tool to remain centralized and properly positioned relative to the borehole. 
Claim 13: Strickland, Hallundbaek, and Mouget disclose the second centralizer having a substantially hollow cylindrical shape (Mouget, Fig 2, 4, par [0103]).
Claim 26: Strickland, as modified by Hallundbaek, is silent as to a first centralizer surrounding a portion of the first end of the top housing.  
Mouget discloses an electromagnetic imaging method and device .The device includes a first centralizer surrounding a portion of the device.  The electromagnetic devices are positioned on an arm of the centralizer which is deployable against a wellbore wall (Fig 2-3, par [0052], [0085], [0103]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the system of Strickland and Hallundbaek, to include a first centralizer as disclosed by Mouget as this modification would have allowed for the pope as well as the tool to remain centralized and properly positioned relative to the borehole
Claim 27: Strickland, Hallundbaek, and Mouget discloses the second centralizer surrounding a portion of the housing (Fig 2-3, par [0052], [0085], [0103]).
Strickland, Hallundbaek, and Mouget are silent as to the second centralizer surrounding a portion of the second end of the top housing and a portion of the second end of the bottom housing.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the second centralizer to be located on the second end of the top housing and a portion of the second end of the bottom housing, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strickland and Hallundbaek as applied to claim 1, and further in view of Wilkinson et al., US 2014/0375468 (hereinafter Wilkinson).
Claim 23: Strickland, as modified by Hallundbaek, is silent as to the processor includes a data logger.
Wilkinson discloses an apparatus for monitoring a well (equipment, system, and methods for improved downhole surveying and data acquisition at a drill site, for obtaining a core orientation sample and handling data relating to the sample, par [0001]). The apparatus includes a magnetic sensor connected to a processor including data logger (abstract, par [0082]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the system of Strickland, as modified by Hallundbaek, to include a data logger as disclosed by Wilkinson, as this modification would have allowed for proper communication between the sensors and the computers/controllers as well as recording data for further reference (abstract, par [0082]).

Claims 28-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strickland and Hallundbaek as applied to claim 1, and further in view of Moody-Stuart et al., US 2013/0118805 (hereinafter Moody-Stuart).
Claims 28 and 31: Strickland, as modified by Hallundbaek fails to disclose the top housing or the bottom housing is composed of a frangible material.   
Moody-Stuart discloses a downhole tool (perforating gun system 20) that includes a carrier tube (48) designed as a protective housing.  The housing (46) may be constructed from a suitable a material that disintegrates such as a dissolving material or easily fractured material.  The housing material may comprise an easily fractured material, such as a frangible composite material of metal, polymer, or ceramic matrix (par [0034]).
It would have bene obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the top housing or the bottom housing of Strickland and Hallundbaek to be composed of a fragile material as disclosed by Moody-Stuart, as this modification would have allowed the removal of the housing from the system following its intended use (Moody-Stuart, par [0034]).
Claims 29 and 32: Strickland, as modified by Hallundbaek, fails to disclose the top housing or the bottom housing is composed of a ceramic material.  
Moody-Stuart discloses a downhole tool (perforating gun system 20) that includes a carrier tube (48) designed as a protective housing.  The housing (46) may be constructed from a suitable a material that disintegrates such as a dissolving material or easily fractured material.  The housing material may comprise an easily fractured material, such as a frangible composite material of metal, polymer, or ceramic matrix (par [0034]).
It would have bene obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the top housing or the bottom housing of Strickland and Hallundbaek to be composed of a fragile material as disclosed by Moody-Stuart, as this modification would have allowed the removal of the housing from the system following its intended use (Moody-Stuart, par [0034]).
Claims 30 and 33: Strickland, as modifies by Hallundbaek, is silent as to the top housing or the bottom housing is composed of steel. 
Moody-Stuart discloses a downhole tool (perforating gun system 20) that includes a carrier tube (48) designed as a protective housing.  Weakened areas (54) may be formed in the housing (46). The weakened configuration can be used to control the size of the fragments into which the component shatters. The weakened areas (54) may be used with a variety of structural materials including fragmenting dissolvable, burnable, or otherwise disintegrating materials described above.  Examples include steel (par [0038]-[0039]).
It would have bene obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the top housing or the bottom housing of Strickland and Hallundbaek to be composed of steel as disclosed by Moody-Stuart, as this modification would have created weakened areas within the housing in order to control the size of fragments the components shatters (par [0038]-[0039]).

Conclusion
Claims 1-37 are rejected. No claims are allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/             Primary Examiner, Art Unit 3676